IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

CHARLES CARTER,                          NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Appellant,                         DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D17-0039

DEPARTMENT OF CORRECTIONS,

     Appellee.
_______________________________/

Opinion filed August 8, 2017.

An appeal from the Circuit Court for Leon County.
Terry Lewis, Judge.

Charles Carter, pro se, Appellant.

Kenneth S. Steely, General Counsel, Gayla Grant and Sheron Wells, Assistant
General Counsels, Florida Department of Corrections, Tallahassee; Pamela Jo
Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, C.J., and LEWIS and ROWE, JJ., CONCUR.